1

2

3

4                        UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,             No. 2:16-cr-70 GEB
8                  Plaintiff,
9         v.                               ORDER VACATING RULE 12 MOTION
                                           HEARING DATE
10   KULVIR SINGH CHEEMA,
11                 Defendant.
12

13              On February 8, 2018, the United States filed a request

14   for an order vacating the February 9, 2018 motion hearing date for

15   motions governed by Rule 12 of the Federal Rules of Criminal

16   Procedure since no motion has been filed in accordance with the

17   prescribed briefing schedule for such motions.         The request is

18   granted.

19
                Dated:   January 7, 2019
20
21

22

23

24

25

26
27

28
                                        1
